Citation Nr: 1546096	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a mental disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for rheumatoid arthritis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for major depressive disorder.

8.  Entitlement to service connection for a mental disorder, other than major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971 and from March 1974 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied entitlement to service connection for the claimed disabilities.

It should be noted that the issues of entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea were subject to a final March 2008 rating decision.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  The Agency of Original Jurisdiction (AOJ) has not explicitly reopened the claims in a subsequent rating decision, but the statement of the case and the supplemental statement of the case issued to the Veteran regarding these claims analyzed the issues as if the claims were reopened, as opposed to whether new and material evidence had been submitted regarding the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

This decision grants service connection for a mental disorder, diagnosed as major depressive disorder, as discussed in more detail below.  However, the Veteran's claim of entitlement to service connection for a mental disorder includes any disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue of entitlement to service connection for a mental disorder, other than major depressive disorder, has been delineated as a separate issue, as there is evidence of other diagnoses in the record which have not been adequately addressed in a VA opinion.

The issues of entitlement to service connection for rheumatoid arthritis and a mental disorder, other than major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2008 rating decision denied entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea; a notice of disagreement or new and material evidence was not received within one year of the notice of that decision.

2.  Previously unconsidered evidence received since the March 2008 rating decision regarding the Veteran's claims of entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's left shoulder degenerative changes are the result of an in-service injury.

4.  The Veteran has major depressive disorder due to pain resulting from his service-connected disabilities, to include hepatitis C and fibromyalgia.
5.  The Veteran's currently diagnosed sleep apnea is not the result of an injury or disease in service and is not proximately due to or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen claims of entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

4.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This decision constitutes a full grant of benefits sought with respect to service connection for a left shoulder disability and major depressive disorder.  The Veteran's claim of entitlement to service connection for a mental disorder, other than major depressive disorder, is being remanded to the AOJ for the reasons outlined in the REMAND section of this decision.  Therefore, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the Veteran's claim of entitlement to service connection for sleep apnea.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent a letter to the Veteran in December 2009 that fulfilled the notice requirements of the VCAA for his sleep apnea claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided an adequate sleep apnea examination in November 2011, as the examiner considered his full medical history and credible reports regarding events not noted in his treatment records.  The Veteran has elected not to have a hearing before the Board regarding the claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  




New and Material Evidence

As previously noted, the Board must make an initial jurisdictional determination with respect to the Veteran's claims of entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea, as the claims are subject to a final March 2008 rating decision.  See Jackson, 265 F.3d at 1369.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The March 2008 rating decision confirmed and continued a prior denial of entitlement to service connection for a mental disorder, diagnosed as major depressive disorder, and rheumatoid arthritis, finding there was no evidence that linked the disabilities to the Veteran's active service.  The decision also noted private treatment records regarding sleep apnea, but found no evidence of the claimed disability in service.

Since the March 2008 rating decision, VA has received previously unconsidered evidence that indicates the Veteran has major depressive disorder as a result of pain related to his service-connected hepatitis C and fibromyalgia, as well as evidence that these service-connected disabilities may have aggravated his currently diagnosed rheumatoid arthritis.  The Veteran was also provided a VA examination in November 2011 that contains a conclusive sleep apnea diagnosis.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (indicating 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim").  Additionally, the Veteran has asserted this disability is the result of being choked by a drill instructor during service.  This previously unconsidered evidence pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  Thus, the Board has jurisdiction to adjudicate the claims, as reopening is warranted.  Furthermore, it is not necessary for the Board to remand the reopened claims to the AOJ for initial consideration, as it analyzed the claims as if they were reopened prior to certification to the Board.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

Entitlement to Service Connection for a Left Shoulder Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease enumerated in 38 U.S.C.A. § 1101(a) (West 2014); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been diagnosed as having degenerative changes of the left shoulder.  The Veteran began seeking treatment in service for neck and bilateral shoulder pain associated with weight lifting as early as July 1980.  The Veteran continued to seek treatment for neck and shoulder pain in service until his release from active duty in December 1983.  He reports that he has continued to experience pain in his shoulders since separating from service.

As the Veteran's currently diagnosed left shoulder degenerative changes constitute a chronic disease under 38 C.F.R. § 3.309, the nexus requirement for service connection may be established by a continuity of symptomatology because the Veteran's injury was noted in service.  See Walker, supra.  Therefore, entitlement to service connection for a left shoulder disability is warranted, as it was noted in service and the Veteran has continued to experience left shoulder pain since his release from active duty.

Entitlement to Service Connection for Major Depressive Disorder

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Records from the Veteran's file with the Social Security Administration (SSA) contain several psychiatric treatment notes and examination reports.  These show the Veteran has been diagnosed as having major depressive disorder.  

The Veteran's treating psychologist, C. S., Ph.D., attributed the Veteran's depression to pain related to his service-connected hepatitis C and fibromyalgia.  The Veteran continues to experience severe joint pain related to these disabilities and reports his psychiatric symptoms have not improved as a result.  He continues to suffer severe disturbances in mood and motivation due to pain.  Therefore, service connection is warranted on a secondary basis for major depressive disorder.  
Entitlement to Service Connection for Sleep Apnea

The principles relating to direct and secondary service connection outlined above are applicable to the Veteran's claim of entitlement to service connection for sleep apnea.  However, a preponderance of evidence is against the claim.

The Veteran was diagnosed as having sleep apnea in 2005.  The Veteran reports he has had breathing and sleeping difficulties since being choked during a physical altercation in service.  In November 2011, VA provided the Veteran a sleep apnea examination.  The VA examiner reviewed the Veteran's medical records and determined there was no medical evidence that supported his assertion that his currently diagnosed sleep apnea was the result of being choked in service.  She ultimately concluded that it was less likely than not that the condition was due to an injury or disease in service because it was not diagnosed until more than twenty years after the Veteran's separation from service.  

The Veteran's service treatment records do not contain any reports relating to a sleep disorder.  The November 2011 examiner reviewed these records, along with the post-service treatment records, and determined sleep apnea was not likely related to service, even after considering the Veteran's reports of being choked in service.  

The Veteran is competent to report his symptoms, but he is not competent to establish a nexus between an event in service and a complex medical condition, such as sleep apnea, that was first diagnosed more than twenty years after his separation from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, but the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent); Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay persons may be competent to provide evidence of a nexus). 

There is no evidence that suggests sleep apnea is proximately due to or aggravated by the Veteran's other service-connected disabilities.  See 38 C.F.R. § 3.310.  Therefore, an opinion is unnecessary in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (indicating there must be some evidence that associates a current disability with service); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).

In sum, the evidence is against an associated between the Veteran's currently diagnosed sleep apnea and a disease or injury in service or between sleep apnea and his service-connected disabilities.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The claims of entitlement to service connection for a mental disorder, rheumatoid arthritis, and sleep apnea are reopened.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for major depressive disorder is granted. 

Entitlement to service connection for sleep apnea is denied.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

The VA examiner diagnosed the Veteran as having psychosis, not otherwise specified (NOS).  The examiner stated the Veteran did not meet the diagnostic criteria for post-traumatic stress disorder (PTSD), but failed to provide an adequate rationale regarding this opinion.  The examiner also failed to address other diagnoses in the record to include major depressive disorder; anxiety disorder, NOS; and bipolar disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency"); see also 38 C.F.R. § 4.125(b).  Therefore, the opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

VA is also required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran has been diagnosed as having rheumatoid arthritis.  He has provided medical literature that indicates there may be a link between the condition and his service-connected hepatitis C.  Physician notes in his treatment records also link his complaints of joint pain to complications related to hepatitis C, but they do not specifically address rheumatoid arthritis.

The Veteran has not been provided an examination that addresses direct or secondary service connection for his currently diagnosed rheumatoid arthritis, though there is evidence that suggests it may be associated with service or a service-connected disability.  A VA examination is necessary to make a fully informed decision on the Veteran's claim.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine whether it is at least as likely as not that he has a current mental disorder, other than major depressive disorder, that first manifested in service, is due to an event or injury during service, or is proximately due to or aggravated by his service-connected disabilities.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  The examiner must clearly indicate whether or not there has been any increase in any claimed existing nonservice-connected disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If a previously diagnosed, and not yet service-connected, mental disorder, to include bipolar disorder, anxiety disorder, NOS; and psychosis, NOS, is not found currently, the examiner must address whether the previously diagnosed disorder has resolved, or whether the prior diagnosis was made in error.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his currently diagnosed rheumatoid arthritis is due to an in-service injury or illness or is proximately due to or aggravated by his service-connected disabilities.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  The examiner must clearly indicate whether or not there has been any increase in any claimed existing nonservice-connected disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


